Citation Nr: 1101768	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
hiatal hernia with reflux esophagitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from April 1974 to April 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In May 2009, the Board reopened a claim of service connection for 
residuals of a right hand injury.  The Board remanded the claim 
to the agency of original jurisdiction (AOJ) for additional 
development, along with the claim for an increased rating for 
gastroesophageal hiatal hernia with reflux esophagitis and the 
claim of service connection for a right foot disability.

In June 2010, the Appeals Management Center (AMC) granted service 
connection for osteoarthritis of the right wrist.  Because this 
benefit was granted, a claim of service connection for residuals 
of a right hand injury is no longer before the Board.

In the May 2009 decision, the Board referred a claim of service 
connection for a psychiatric disorder to the AOJ for appropriate 
action.  It does not appear that this issue has been addressed 
and it is again referred to the AOJ.  Additionally, in September 
2010, the Veteran submitted a supplemental claim form indicating 
that he would like to file a claim for an increased evaluation 
for his service-connected right wrist disability.  Thus, the 
Board also refers this claim to the AOJ for appropriate action.

The Veteran submitted additional evidence in the form of private 
treatment records subsequent to the AOJ's most recent 
consideration of this claims in June 2010.  In July 2010, the 
Veteran stated that he would waive review of any newly submitted 
evidence by the AOJ.  Additionally, in October 2010, the 
Veteran's representative waived review of the evidence by the 
AOJ.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will 
consider such evidence in the adjudication of this appeal.



FINDINGS OF FACT

1.  The Veteran's service-connected gastroesophageal hiatal 
hernia with reflux esophagitis has as likely as not been 
productive of considerable impairment of the Veteran's health as 
a result of persistently recurrent epigastric distress with 
pyrosis, regurgitation, vomiting, and accompanied by substernal 
and right shoulder pain; severe impairment to health has not been 
shown.

2.  The Veteran does not have a right foot disability that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for service-connected 
gastroesophageal hiatal hernia with reflux esophagitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2010).

2.  The Veteran does not have a right foot disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through April 2005, May 2005, and July 2009 notice letters, the 
Veteran was notified of the information and evidence needed to 
substantiate his Veteran's claims.  The July 2009 letter provided 
the Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the Veteran's 
claims, the claims were properly re-adjudicated in June 2010, 
which followed the July 2009 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board also finds that the April 2005, May 2005, and July 2009 
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of the issues 
for further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Centers (VAMCs) in Little Rock and 
North Little Rock, Arkansas.  Records from multiple private 
treatment providers identified by the Veteran have also been 
obtained, including from Drs. A.H. and R.L.T.  Additionally, the 
Veteran was provided VA examinations in connection with his 
claims, the reports of which are of record.  The reports contain 
sufficient evidence by which to evaluate the Veteran's 
gastroesophageal hiatal hernia with reflux esophagitis in the 
context of the rating criteria and by which to decide the service 
connection claim as to whether the Veteran has a right foot 
disability that is attributable to his active military service.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

A. Rating Issue

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected gastroesophageal hiatal hernia 
with reflux esophagitis is currently evaluated as 10 percent 
disabling under Diagnostic Code 7346 for "hiatal hernia."  The 
rating schedule provides that a 60 percent rating is assigned for 
hiatal hernia where there are symptoms of pain, vomiting, 
material weight loss and hematemesis, or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is assigned where 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating requires two or more of the symptoms 
for the 30 percent evaluation of less severity.  38 C.F.R. 
§ 4.114 (Diagnostic Code 7346) (2010).

A review of the evidence of record reveals that the Veteran has 
been diagnosed variously with hiatal hernia, gastroesophageal 
reflux disease (GERD), and esophagitis during the rating period 
on appeal.  Through submitted statements, the Veteran has 
consistently stated that he experiences frequent pyrosis and 
regurgitation.  A July 2009 letter from an acquaintance, J.S., 
indicates that the Veteran has informed her that he experiences 
heartburn.  These symptoms have also been recorded in treatment 
records and examination reports from the VAMCs in Little Rock and 
North Little Rock, and in private treatment records from Dr. 
R.L.T.  The symptom of dysphagia or trouble swallowing was denied 
by the Veteran during treatment in May 2005 and at June 2005 and 
September 2009 VA examinations, as well as in a July 2009 letter 
from Dr. R.L.T. describing the Veteran's problems.  In May 2006, 
the Veteran indicated that he did have difficulty swallowing.

The Veteran has consistently complained of right shoulder pain.  
The evidence is somewhat ambiguous as to the cause.  The Veteran 
is service connected for tendonitis of the right shoulder and the 
evidence tends to show that he experiences pain as a result of 
the disability.  Pursuant to the Board's May 2009 remand, the 
September 2009 VA examiner addressed the matter and gave the 
opinion that the Veteran's right shoulder discomfort is secondary 
to tendonitis of the right shoulder and not to the Veteran's 
hiatal hernia or GERD.  In contrast, Dr. R.L.T. noted in July 
2009 that the Veteran complained of right shoulder pain that the 
Veteran thought was related to his gastrointestinal problems.  In 
July 2010, Dr. R.L.T. endorsed the Veteran's theory that the 
reflux problems resulted in radiating pain to the abdomen, chest, 
and right shoulder.  Dr. R.L.T. reasoned that the Veteran 
experiences two types of right shoulder pain-a gouging pain 
related to reflux and an aching pain related to tendonitis and 
certain movements of the shoulder.

In regards to the level of severity of the Veteran's 
gastrointestinal disorder, VA treatment records dated prior to 
the claim list the Veteran's GERD as mild.  The June 2005 VA 
examiner did not expressly comment on the severity of the 
problems beyond a discussion of the symptoms.  The September 2009 
VA examiner stated that he would classify the GERD as mild.  In 
July 2009, Dr. R.L.T. noted that the Veteran's epigastric 
distress was becoming increasingly recurrent and more persistent.  
Although Dr. R.L.T. did not expressly comment on the level of 
severity, in July 2010, he stated that the Veteran was still 
having reflux problems and that Dr. R.L.T. was concerned that the 
current symptoms were not resolving satisfactorily.

The above-described evidence does not clearly support all aspects 
of the criteria for a 30 percent rating.  Dr. R.L.T. stated that 
the Veteran's "epigastric distress" became increasingly 
"persistent" and "recurrent."  Additionally, the evidence 
establishes that the Veteran experiences "pyrosis" and 
"regurgitation."  The evidence generally does not show 
"dysphagia."  Dr. R.L.T.'s opinion regarding the cause of the 
Veteran's right "shoulder pain" is persuasive because it 
contemplates two types of pain with two causes rather that 
presupposing only one cause is possible.  In any case, 
accompanying "substernal pain" was also found.  Although the 
September 2009 VA examiner thought the Veteran's GERD was mild, 
Dr. R.L.T.'s comments indicate that the symptoms are more 
disabling in nature.  Despite the absence of dysphagia, and 
evidence that is somewhat equivocal regarding the level of 
severity, the Board finds that, when reasonable doubt is resolved 
in the Veteran's favor, his service-connected gastroesophageal 
hiatal hernia with reflux esophagitis has at least as likely as 
not been productive of considerable impairment of health.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Given this 
finding, the Board concludes that a 30 percent rating is 
warranted.  See 38 C.F.R. § 4.114 (Diagnostic Code 7346).  This 
is so for the entire rating period.

Although a 30 percent rating is warranted, the evidence does not 
show that a rating in excess of 30 percent is warranted for the 
Veteran's gastroesophageal hiatal hernia with reflux esophagitis.  
The June 2005 VA examiner noted that the Veteran rarely vomited.  
Since that time, he has stated that he does vomit as a result of 
his reflux problems.  In July 2009, J.S. recalled that the 
Veteran vomited quite often.  In July 2009, the Veteran reported 
to Dr. R.L.T. that he vomited two to three times per week.  A 
similar account of vomiting was reported at the September 2009 VA 
examination.  Although vomiting and the previously described pain 
has been evident, other symptoms of the combination set forth in 
criteria for a 60 percent rating have not been shown.  The June 
2005 VA examiner stated that the Veteran had no weight change and 
the September 2009 VA examiner stated that the Veteran's weight 
was stable.  In July 2010, Dr. R.L.T. noted "some recent weight 
loss," but he did not suggest there was any type of material 
weight loss.  Nonetheless, hematemesis, melena, and anemia have 
not been evident during VA examination, or VA or private 
treatment.

Even though the example of a combination of symptoms reflective 
of a 60 percent rating has not been shown, a 60 percent rating 
contemplates symptom combinations productive of severe impairment 
of health.  See 38 C.F.R. § 4.114 (Diagnostic Code 7346).  As 
noted previously, only with application of the benefit-of-the-
doubt doctrine does the evidence show considerable impairment of 
health.  The September 2009 VA examiner's characterization of the 
disorder as mild and the non-specific characterization set forth 
by Dr. R.L.T. is not suggestive of severe impairment of health or 
a symptom combination similar to the one set forth in the rating 
criteria.  Without sufficient evidence that the Veteran's 
gastroesophageal hiatal hernia with reflux esophagitis results in 
severe impairment of health, a rating in excess of 30 percent is 
not warranted at any point of the rating period on appeal.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's gastroesophageal hiatal hernia with 
reflux esophagitis has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the Veteran is 
entitled to an evaluation in excess of 10 percent for 
gastroesophageal hiatal hernia with reflux esophagitis-30 
percent, but no higher.  In reaching this conclusion, the Board 
has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran asserts that he developed right foot problems during 
his military service.  Specifically, he states that he injured 
his right foot due to running and other activities spanning his 
20 years of military service.  The Veteran states that he had to 
train with heavy combat gear and debilitating combat boots.  He 
maintains that he experienced right foot pain and other symptoms 
during service and similar symptoms have continued ever since 
that time.  The Veteran acknowledges that his post-service 
occupation in the United States Postal Service (USPS) may have 
aggravated the prior right foot condition, but he maintains that 
any current right foot disability is originally due to military 
service.  Thus, he contends that service connection is warranted.

A review of the evidence of record shows that, during the 
pendency of the claim, the Veteran has been diagnosed with hallux 
valgus, exostosis, Achilles tendonitis, calcaneal spurring, and 
arthritis of the right foot.  Thus, the existence of the claimed 
disability is established.

The Veteran's service treatment records do not reference any of 
the identified right foot diagnoses, or any other musculoskeletal 
disability of the right foot, and his separation examination was 
normal.  A service record from 1975 does document an assessment 
of "fungal irritation," but the Veteran does not appear to be 
claiming any type of skin condition.  Although there is no 
official documentation of a right foot disability as claimed or a 
right foot injury, there is nothing in the record to indicate 
that the Veteran's statements concerning his in-service right 
foot problems are not credible.  Additionally, the Veteran 
submitted a July 2009 letter from fellow service member C.A. that 
is supportive of his statements.  C.A. recalls that the Veteran 
had no health or injury problems prior to military career and 
that the Veteran informed C.A. that he was having problems with 
his right foot after he had served about 15 years in the 
military.  Moreover, the type of training that the Veteran 
recalls is plausible and consistent with the circumstances of his 
service.  Therefore, although the service records do not 
substantiate the claim, lay evidence tends to show that the 
Veteran injured his right foot and experienced right foot pain 
during service as he has stated.  Service connection could 
therefore be warranted if the evidence shows that any of the 
Veteran's right foot disabilities is related to the in-service 
right foot injury/pain.

As noted previously, the Veteran maintains that he has 
experienced the same type of right foot pain and other symptoms 
ever since service.  Acquaintance J.S. recalls the Veteran 
complaining about his foot as early as 1995.  Co-workers N.B. and 
S.B. state that they notice the Veteran limping around at work 
and favoring the right side.  In regards to work, the evidence 
shows that the Veteran has a long history of post-service 
employment with USPS.  An August 2002 VA treatment record 
reflects that the Veteran was walking a mail route for 7 hours 
per day.  A November 2003 record notes that the Veteran was 
walking a mail route 5 to 6 days per week.  A June 2005 noted 
from the VA podiatry clinic indicates that the Veteran denied any 
trauma to the site of right foot pain and that he was employed by 
USPS and used to spend long hours "weightbearing."  

None of the VA treatment providers explicitly commented on the 
etiology of the Veteran's right foot problems.  Although right 
foot symptoms were noted in private treatment records, no express 
etiological opinion was provided by a private provider.  In 
July 2009, Dr. R.L.T. did record the Veteran's reported history 
of having right foot pain ever since he was in the military.  Dr. 
R.L.T. stated that the Veteran's problem was getting worse which 
would be consistent with his history, but Dr. R.L.T. stated that 
this was also due to the fact that he was on his feet a lot at 
work.

Pursuant to the Board's May 2009 remand, the Veteran underwent VA 
examination of the right foot in September 2009.  The examiner 
reviewed the claims file, and interviewed and examined the 
Veteran.  The examiner noted the Veteran's history of in-service 
right foot pain and post-service employment with USPS.  Diagnoses 
of arthritis of the right foot and calcaneal spurring were 
provided.  The examiner found the normal service separation 
examination to be relevant in discussing whether any current 
right disability is related to military service.  As to the 
origin of the Veteran's right foot problems, the examiner gave 
the opinion that it is as least as likely as not that the present 
foot conditions are secondary to the Veteran's work at the post 
office and not related to any duties while in service.  The 
examiner stated that this was on account of many years of service 
as a postal worker and being on his feet for many hours during 
that time period.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a right foot disability that is 
attributable to his active military service.  The September 2009 
VA examiner's opinion is probative to the salient question of the 
origin of the Veteran's claimed right foot disability.  The 
opinion is persuasive because it finds support in the record.  
The examiner found that the current right foot problems are a 
result of the many years of the Veteran being on his feet working 
for USPS.  VA treatment records support the history of the 
Veteran walking a mail route for 7 hours per day and 5 to 6 days 
per week.  Additionally, the normal separation examination 
supports the notion that the Veteran did not have a right foot 
disability when exiting service and prior to working at USPS.  
The Board does not find the Veteran's opinion on the matter to be 
probative because there is no indication that he has the medical 
expertise necessary to address the complex question of whether 
any one of his right foot disabilities is the result of incident 
many years earlier during service in the context of having a 
post-service employment history of working on his feet.  The 
examiner considered the Veteran's theory and did not endorse it.  
There is no competent medical opinion evidence that links the 
Veteran's disability to his military service.  Without sufficient 
evidence that the Veteran has a right foot disability that was 
incurred as a result of disease or injury during active military 
service, the Board concludes that service connection is not 
warranted for a right foot disability on a direct basis.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence 
that arthritis of the right foot manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  Arthritis was first diagnosed by the 
September 2009 VA examiner, which occurred over 15 years after 
service.  Although a history of right foot pain is evident, there 
is no suggestion that compensably disabling arthritis dates back 
to as early as 1995.  Thus, service connection is not warranted 
for arthritis of the right foot on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of 
service connection for a right foot disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

A 30 percent rating for gastroesophageal hiatal hernia with 
reflux esophagitis is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Service connection for a right foot disability is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


